Citation Nr: 0717107	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDINGS OF FACT

1.  In an unappealed September 1995 rating decision, the RO 
denied a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  The evidence received since the RO's September 1995 
decision, which denied service connection for PTSD, bears 
directly and substantially upon the specific matter under 
consideration, and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The RO's September 1995 decision, which denied service 
connection for PTSD, became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has been received since the 
RO's September 1995 decision, which denied a claim of 
entitlement to service connection for PTSD; the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 U.S.C.A. § 3.156 (2006).  

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran seeks to reopen a claim for service connection 
for PTSD.  He argues that he has PTSD as a result of his 
service in Vietnam.  

A review of the claims file indicates that in September 1995, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran did not perfect an appeal, 
and the RO's decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002).  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.

In December 2002, the veteran filed to reopen his claim.  In 
December 2003, the RO denied the claim on the merits.  The 
veteran has appealed.  Regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, a new and material analysis is required. 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The most recent and final denial of this claim was the RO's 
decision dated in September 1995.  Therefore, the Board must 
determine whether new and material evidence has been 
submitted since the RO's September 1995 decision.  See 38 
U.S.C.A. § 5108.  When determining whether evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

At the time of the RO's September 1995 decision, the evidence 
included the veteran's service records, which indicated that 
he served in the Republic of Vietnam between December 1969 to 
November 1970, and that his awards included the Vietnam 
Service Medal and the Vietnam Campaign Medal.  At the time of 
the RO's September 1995 decision, there was no competent 
evidence to show that the veteran had PTSD.  

Evidence received since the RO's September 1995 decision 
includes VA and non-VA medical records, dated between 2000 
and 2005, a decision from the Social Security Administration 
(SSA), and statements from the veteran.  

The Board finds that this evidence is both new and material 
to the veteran's claim. The medical records submitted since 
the prior final decision provide relevant medical findings 
regarding whether the veteran currently has PTSD.  
Specifically, the SSA's decision, dated in January 2004, 
shows that that agency determined that the veteran was 
disabled as of July 2002 due to psychiatric disorders that 
included PTSD.  The SSA's supporting documentation includes a 
report from Stanley Luke, Ph.D., dated in November 2003, 
which notes "PTSD, which is related to his war 
experiences."  Finally, a number of VA progress notes 
include notations of "rule out PTSD."  

This evidence was not of record at the time of the RO's 
September 1995 decision, and the Board finds that this new 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that new and 
material evidence has been 

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for a back injury.  The 
Board will proceed to consider the claim on the merits.


II.  Service Connection

The veteran asserts that he has PTSD as a result of stressors 
during service. Specifically, he argues that he has PTSD as a 
result of stressors incurred while participating in truck 
convoys.

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issues of participation in combat, and whether 
verified stressors exist, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  

The veteran's service medical records do not show any 
treatment for psychiatric symptoms.  A separation examination 
report is not of record.

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1987 and 2002, and a January 2004 
decision of the SSA (and its supporting documents).  

The preponderance of the evidence is against the claim that 
the veteran has PTSD.  He was not treated for psychiatric 
symptoms during service.  Therefore, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303.  With 
regard to the post-service evidence, the claims files include 
VA examination reports, dated in April 1995, July 2003, and 
August 2005, which all show that the veteran was determined 
not to have PTSD, and that his diagnoses were adjustment 
disorder (April 1995), depressive disorder, crystal 
methamphetamine dependence (July 2003), an anxiety disorder 
NOS (not otherwise specified), opioid dependence, amphetamine 
dependence, alcohol dependence, and "major depressive 
disorder, psychotic" (August 2005).  In particular, the 
Board notes that all three of these reports appear to have 
been based on a review of the claims file, and that the 
August 2005 VA examination report reflects the consensus of a 
panel of two physicians.  Furthermore, the Board's conclusion 
that the veteran does not have PTSD is consistent with: 1) a 
VA hospital report covering treatment provided between April 
and May of 2003 (showing that the veteran's discharge 
diagnoses were major depression with psychotic features, and 
amphetamine dependence); and 2) the overwhelming majority of 
the VA progress notes, dated between 2002 and 2005 (which 
primarily contain diagnoses of amphetamine dependence, 
depression (often with psychotic features), and psychosis 
NOS, and show extensive substance abuse treatment.  In 
summary, a review of the claims files shows that the 
overwhelming majority of examiners have diagnosed the veteran 
with psychiatric disorders other than PTSD, and the claim 
must be denied.  

In reaching this decision, the Board has considered the 
evidence of PTSD discussed in Part I.  Specifically, the 
Board has considered the SSA's January decision, in which the 
SSA determined that the veteran was disabled as of July 2002 
due to psychiatric disorders that included PTSD.  The SSA's 
supporting documentation includes Dr. Luke's November 2003 
report, which notes "PTSD, which is related to his war 
experiences."  Finally, the Board has considered a number of 
VA progress notes that include notations of "rule out 
PTSD." 

Decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  In this case, the Board first notes that the SSA's 
PTSD diagnosis is a "secondary" diagnosis, with the 
"primary" diagnosis listed as psychotic disorder NOS.  
Furthermore, the other secondary diagnoses also included 
amphetamine dependence (in remission).  The SSA's assignment 
of PTSD as a secondary diagnosis appears to have been based 
on Dr. Luke's November 2003 report.  However, neither the 
SSA's decision, Dr. Luke's report, nor the notations of 
"rule out PTSD" (which are equivocal in their terms), are 
shown to have been based on a review of the veteran's claims 
files, or any other detailed and reliable history.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  In summary, this evidence is insufficient, 
when compared to the contrary evidence of record, to warrant 
the conclusion that the veteran has PTSD.  The Board 
therefore finds that the preponderance of the evidence shows 
that the veteran does not have PTSD, and that the claim must 
be denied.  Gilpin.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has PTSD that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, or of a nexus between PTSD 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for hepatitis PTSD must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
May 2003 VCAA letter was sent to the veteran prior to the 
RO's December 2003 decision that is the basis for this 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded VA examinations, the Board has determined that he 
does not have the claimed condition, and under the 
circumstances, an etiological opinion need not be obtained.  
See 38 C.F.R. § 3.159(d) (2006).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


